     Case 1:20-cv-00706-DLC Document 266 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :             20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :                   ORDER
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On September 17, 2020, plaintiffs filed a motion to redact

portions of their response to defendant Martin Shkreli’s

opposition to plaintiffs’ motion to compel a privilege log, as

well as to seal exhibits B, C, D, F, and G supporting

plaintiffs’ response.   It is hereby

     ORDERED that where a party believes it must redact material

or attach documents because they have received a “confidential”

or “highly confidential” designation by another participant in
     Case 1:20-cv-00706-DLC Document 266 Filed 09/18/20 Page 2 of 2




the litigation pursuant to a protective order, where feasible,

the party shall contact the designator to learn whether an

application to redact or seal is necessary, and, if it is, the

reasons that should be conveyed to the Court to support such

application.

     IT IS FURTHER ORDERED that by Monday, September 21,

defendant Shkreli shall explain why it is necessary to seal

exhibits B, C, D, F, and G.

     IT IS FURTHER ORDERED that unless a party provides

sufficient justification by Monday, September 21, for the

redaction of a passage or passages from the September 17 letter,

the Court will require that letter to be filed without any

redactions.



Dated:    New York, New York
          September 16, 2020
